FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ALEXIS HOLYWEEK SAREI; PAUL E.           
NERAU; THOMAS TAMAUSI; PHILLIP
MIRIORI; GREGORY KOPA;
METHODIUS NESIKO; ALOYSIUS
MOSES; RAPHEAL NINIKU; GABRIEL
TAREASI; LINUS TAKINU; LEO WUIS;
MICHAEL AKOPE; BENEDICT PISI;
THOMAS KOBUKO; JOHN TAMUASI;
NORMAN MOUVO; JOHN OSANI; BEN                No. 02-56256
KORUS; NAMIRA KAWONA; JOANNE
BOSCO; JOHN PIGOLO; MAGDALENE
                                              D.C. No.
                                             CV-00-11695-
PIGOLO, individually and on behalf              MMM
of themselves and all others
similarly situated,
                Plaintiffs-Appellants,
                  v.
RIO TINTO, PLC; RIO TINTO
LIMITED,
              Defendants-Appellees.
                                         




                             10299
10300               SAREI v. RIO TINTO, PLC



ALEXIS HOLYWEEK SAREI; PAUL E.           
NERAU; THOMAS TAMAUSI; PHILLIP
MIRIORI; GREGORY KOPA;
METHODIUS NESIKO; ALOYSIUS
MOSES; RAPHEAL NINIKU; GABRIEL
TAREASI; LINUS TAKINU; LEO WUIS;
MICHAEL AKOPE; BENEDICT PISI;
THOMAS KOBUKO; JOHN TAMUASI;                  No. 02-56390
NORMAN MOUVO; JOHN OSANI; BEN                   D.C. No.
KORUS; NAMIRA KAWONA; JOANNE
BOSCO; JOHN PIGOLO; MAGDALENE
                                             CV-00-11695-
                                                 MMM
PIGOLO, individually and on behalf
of themselves and all others                    ORDER
similarly situated,
                 Plaintiffs-Appellees,
                  v.
RIO TINTO, PLC; RIO TINTO
LIMITED,
             Defendants-Appellants.
                                         
                    Filed August 20, 2007

          Before: Mary M. Schroeder, Chief Judge.


                            ORDER

   Upon the vote of a majority of nonrecused regular active
judges of this court,* it is ordered that this case be reheard by
the en banc court pursuant to Circuit Rule 35-3. The three
judge panel opinion shall not be cited as precedent by or to
this court or any district court of the Ninth Circuit, except to
the extent adopted by the en banc court.

  *Judges Hawkins and Wardlaw are recused.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.